Order entered September 16, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00352-CR
                                       No. 05-19-00353-CR

                                  FELIPE GOMEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-75558-P & F15-75559-P

                                            ORDER
       The record was due July 5, 2019. When it was not filed, we notified court reporter

Crystal R. Jones-Brown by postcard dated July 9, 2019 that it was past due and directed her to

file the reporter’s record by August 8, 2019. Ms. Jones-Brown then filed a request for a ten-day

extension that we granted, making the record due August 30, 2019. To date, the record has not

been filed and we have had no communication with Ms. Jones-Brown.

       We ORDER the complete reporter’s record filed BY OCTOBER 4, 2019. We caution

Ms. Jones-Brown that the failure to file the reporter’s record by that date will result in the Court

taking whatever remedies it has available to ensure that the appeal proceeds in a timely fashion,

which may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Raquel Jones,

Presiding Judge, 203rd Judicial District Court; Crystal R. Jones-Brown, official court reporter,

203rd Judicial District Court; and to counsel for all parties.



                                                       /s/       BILL PEDERSEN, III
                                                                 JUSTICE